Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 23, 2021

The Court of Appeals hereby passes the following order:

A21A1301. DANIEL JEROME WARTHEN v. ERIC LEVETT et al.

      Daniel Jerome Warthen filed a habeas corpus petition against Rockdale County
Sheriff Eric Levett and James Steven Purvis.1 The trial court thereafter dismissed the
petition, and Warthen appeals.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par.
III (4). Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/23/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Although the petition was filed against Levett and Purvis, in all other filings,
the defendants are identified as Levett and Clifford Kurlander.